Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on August 4, 2022 is acknowledged.  Claim 1 has been amended.  Claims 1, 3, 6 and 7 are currently pending and under examination. 
Objections Withdrawn
2.	In view of Applicant’s amendments, the objection to claim 1 for having informalities is withdrawn.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	The rejection of claims 1 and 6 provisionally on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/624,249 (reference application) is maintained for the reasons set forth in the previous office action.  
	Applicant wishes to defer filing a terminal disclaimer or otherwise overcoming these provisional rejections until this application or the reference application becomes otherwise allowable. 
Applicant’s request is granted.   Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103 (c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications ( 35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966).  Therefore, until this is the only remaining rejection of record, the provisional rejection is maintained.

4.	The rejection of claims 1 and 6 provisionally on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/624,136 (reference application) is maintained for the reasons set forth in the previous office action. The cancellation of claim 2 renders the rejection of said claim moot. 
	Applicant wishes to defer filing a terminal disclaimer or otherwise overcoming these provisional rejections until this application or the reference application becomes otherwise allowable. 
Applicant’s request is granted.   Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103 (c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications ( 35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966).  Therefore, until this is the only remaining rejection of record, the provisional rejection is maintained.
As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because at least one embodiment of both sets of claims are drawn a composition comprising bacterial strains belonging to the genus Bifidobacterium, e.g., B. longum, and, an excipient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note the following rejection is made due to the fact that while the claimed deposited strains appear to be known, it is not clear that the biological material is known and  readily available to the public.
	Applicant argues that:
	1) The bacterial strains recited in the present claims have been deposited under the Budapest treaty. Applicant encloses a certificate of deposit for the claimed bacterial strains.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	With regard to Point 1, the Office appreciates the submission of the deposit receipts. However, the rejection is maintained because it is not clear what is encompassed by the identifier BS01. The certificate (copied below for convenience) recites that LMG P-21384 is associated with 32A/3 aiai, but there is no correlation to BS01. 

    PNG
    media_image1.png
    395
    782
    media_image1.png
    Greyscale

That same description notes that the proposed taxonomic designation is Bifidobacterium lactis and its last  preceding proposed taxonomic designation was Bifidobacterium bifidum.

    PNG
    media_image2.png
    277
    701
    media_image2.png
    Greyscale


There is no recitation of BS01 and B. animalis subsp. lactis anywhere within the receipt nor does the claim does recite 32A/3aiai. The specification must be consistent with the claims, which must be reflective of the actual deposit receipt. Additionally, the claim recites B. animalis subsp. Lactis, however the certificate recites B. lactis.  For this reason the rejection is maintained. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The rejection of claim(s) 1, 6 and 7 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hougee et al., US 2010/0278781 A1; Published: 11/4/10 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Hougee fails to teach or suggest the claimed subject matter.
	2) Applicant submits that Hougee relates to an infant and/or toddler nutrition composition comprising non-viable Bifidobacterium breve and non-digestible oligosaccharides at an amount equivalent to at least 103 cfu per gram dry weight of the composition. 
3) Hougee is silent as to any extraction steps.  The Examiner relies upon paragraph 0057 for disclosure that a milk derived product fermented by B. breve comprises fragments and products excreted such as peptidoglycans. Contrary to the Examiner’s assertion, B. breve and peptidoglycan are not one and the same.  The present application provides experimental data comparing activity of a probiotic cell extract obtained from BS01, BR03 and BL03. The extracts generated were capable of modulating monocyte/macrophage subpopulations. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.  
Independent claim 1 is drawn to a probiotic cell extract (PCE) of a bacterial strain of the genus Bifidobacterium belonging to the species selected from B. longum, B. breve, B animalis subsp. Lactis, and B. bifidum, wherein said probiotic cell extract comprises peptidoglycans, and wherein the PCE is obtained by the steps comprising: (I) suspending a bacterial strain in water to form a homogenous suspension of bacterial strain; (II) crushing the suspension of step (I) to form a suspension of crushed bacterial strain; (III) centrifuging the suspension of step (II) and separating a sediment comprising intact bacterial strain and peptidoglycan fractions from a supernatant comprising wall fragments of bacterial strain; (IV) resuspending the sediment of step (III) in water to form a suspension of bacterial strain comprising peptidoglycan fractions; (V) adding while stirring to the suspension of step (IV) a saturated solution of ammonium sulphate [(NH4)2SO4] until 40% saturation to obtain a solution comprising a precipitate comprising the peptidoglycan fractions; (IV) isolating the precipitate comprising the peptidoglycan fractions from the solution of step (V) to obtain the PCE comprising peptidoglycans.
With regard to Point 1, contrary to Applicant’s assertion, Hougee discloses cell extracts  of Bifidobacterium belonging to B. breve. Not only do they disclose generally Bifidobacterium, they also disclose the specific use of the claimed deposited strain of BR03 (see paragraph 0021). Said strain has/comprises peptidoglycans. Said Preferred B. breve strains are those isolated from the faeces of healthy human milk-fed infants. Typically, these are commercially available from producers of lactic acid bacteria, but they can also directly be isolated from faeces, identified, characterized and produced. Moreover, as noted previously the milk derived product has been fermented and comprises products excreted from said strain such as peptidoglycan clearly anticipating the claimed invention.
	With regard to Point 2, Applicant’s claims are drawn to a probiotic cell extract, the fact that Hougee relates to an infant and/or toddler nutrition composition comprising non-viable Bifidobacterium breve and non-digestible oligosaccharides at an amount equivalent to at least 103 cfu per gram dry weight of the composition is not relevant.  The probiotic composition of the prior art is identical to what has been claimed, absent evidence to the contrary.
With regard to Point 3, the Examiner takes the position that although the prior art does not teach the specific process step, particularly the step involving ammonium sulphate [(NH4)2SO4], that the prior art still yields the same or similar extract as claimed from the same source.  In this case B. breve and peptidoglycan are one in the same, absent evidence to the contrary.  It should be noted that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   Lastly, the prior art provides the use of BR03 and thus the extracts generated are necessarily capable of modulating monocyte/macrophage subpopulations, which by the way is not a limitation of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hougee et al., US 2010/0278781 A1; Published: 11/4/10 as applied to claims 1, 6 and 7 above, and further in view of Del Piano et al., J Clin Gastroenterol, 2010; 44(supp. 1):S30-S34 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Del Piano does not teach or suggest a probiotic cell extract of bacterial strains of the genus and species as claimed, wherein the extract comprises peptidoglycans. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a probiotic cell extract (PCE) of a bacterial strain of the genus Bifidobacterium belonging to the species selected from B. longum, B. breve, B animalis subsp. Lactis, and B. bifidum, wherein said probiotic cell extract comprises peptidoglycans, and wherein the PCE is obtained by the steps comprising: (I) suspending a bacterial strain in water to form a homogenous suspension of bacterial strain; (II) crushing the suspension of step (I) to form a suspension of crushed bacterial strain; (III) centrifuging the suspension of step (II) and separating a sediment comprising intact bacterial strain and peptidoglycan fractions from a supernatant comprising wall fragments of bacterial strain; (IV) resuspending the sediment of step (III) in water to form a suspension of bacterial strain comprising peptidoglycan fractions; (V) adding while stirring to the suspension of step (IV) a saturated solution of ammonium sulphate [(NH4)2SO4] until 40% saturation to obtain a solution comprising a precipitate comprising the peptidoglycan fractions; (IV) isolating the precipitate comprising the peptidoglycan fractions from the solution of step (V) to obtain the PCE comprising peptidoglycans.
Dependent claim 3 is drawn to the composition according to claim 1, wherein said bacterial strains are selected from B. animalis subsp. Lactis BS01 (LMG P-21384), B. breve BR03 (DSM 16604) and B. longum BL03 (DSM 16603). 
With regard to Point 1,  in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hougee teaches the primary limitations of the claimed invention. Hougee did not specifically teach that their Bifidobacterium, particularly B. animalis subsp. lactis and B. breve, is B. animalis subsp. lactis BS01 (LMG P-21384).  Hougee actually teaches B. breve BR03 (DSM 16604) (see paragraph 0021) and the Office takes the position that it could have been obvious to one of ordinary skill in the art to embody B. animalis subsp. lactis BS01 (LMG P-21384) as suggested by Del Piano because they teach that subjects treated with the mixed probiotic strains B. breve BR03 or B. animalis subsp. lactis BS01 report a significant improvement in the number of weekly bowel movements and in the main troubles associated with evacuations, particularly consistency of feces and ease of expulsion. 
The claims are drawn to a probiotic which are commonly used to improve digestive health.  Thus, it would have been obvious before the effective filing date of the presently claimed invention to employ probiotics from the genera Bifidobacterium as a source of relief in subjects who experience stool irregularities, particularly hard stools in methods suggested by Hougee with a reasonable expectation of success. The modification may be viewed as the substitution of particular Bifidobacterium which were known and suggested in the art for their ability to relieve and manage conditions of the gastrointestinal tract which is widespread in industrialized countries at any age as suggested by Del Piano et al. with a reasonable expectation of success. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the skilled artisan would have been motivated to make this modification because Hougee also teaches that their Bifidobacterium reduces stool problems (see paragraph 0058), and thus correlate to the methods Del Piano are similarly concerned with solving. The skilled artisan would have had a reasonable expectation of success because each of the documents teach probiotics for the use of gastrointestinal improvements. The subject matter of claim 3 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sokol et al., US 2018009249 A1 which also teaches the limitations of the claims at paragraphs 0020, 26, 41 and 63.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 14, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645